Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 1 of 29




                 EXHIBIT B
     Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 2 of 29




IN THE MATTER OF THE ARBITRATION ACT 1996
AND
IN THE MATTER OF AN ARBITRATION


BETWEEN


                              WISDOM MARINE LINES SA
                                                                                   Claimant
                                                                                  (“Seller”)
                                            and


              ARABIAN GAS & DEVELOPMENT COMPANY (AGODCO)
                                                                                Respondent
                                                                                 (“Buyer”)


            Namura Hull 388 tbn “Eco Rimfire” – MOA dd 29 November 2013




                              SECOND PARTIAL FINAL AWARD




Introduction

1.     This is the Second Partial Final Award of the arbitration tribunal comprising the
       undersigned Ian Gaunt of 61 Cadogan Square, London SW1X 0HZ (the “Tribunal”) in
       an arbitration arising from disputes under a Memorandum of Agreement on modified
       Saleform 1993 terms dated 29 November 2013 (the “MOA”) by which the Claimant
       Wisdom Marine Lines SA as seller (the “Seller”) agreed to sell to the respondent
       Arabian Gas & Development Company (AGODCO) as buyer (the “Buyer”) the vessel
       known as Handy BC hull no 388 (the “Vessel”) under construction at the shipyard of
       Namura Shipbuilding Co Ltd Japan (the “Shipyard”) pursuant to a shipbuilding
       contract dated 26 July 2013 (the “SBC”) made between the Shipyard and the Seller.
     Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 3 of 29




2.     The MOA provided so far as material as follows:

       “2 . Deposit Down Payment

       As security for the correct fulfilment of this Agreement the Buyers shall pay a deposit of
       10 20 % (ten twenty per cent) of the Purchase Price, USD5,250,000.. free of bank
       charge, non-interest bearing, being the down payment, to the Sellers nominated
       account, within 3… banking days fro a fax/email copy of the MOA has been signed by
       both parties. The date of thisAgreement…



       3. Payment

       The Buyers shall, no later than .. 3 business days prior to the scheduled delivery date of
       the Vessel, remit the balance of the purchase money including payment for unused
       bunkers remain on board and additional extra payment, if any, into the Buyers
       suspense account in Sellers’ nominated Bank. The Buyers will provide all necessary
       documents as requested by the Sellers’ nominated Bank for the opening of the suspense
       account.”



       8. Documentation

       The place of closing and exchange of the delivery documents to be held in the Sellers
       nominated Bank. The physical delivery of the Vessel and the related closing may be at
       different venues, but the closing and the delivery for respective Vessel will take place at
       the same date and time.

       The addendum number 1 to the MOA of the vessel and to be mutually agreed within 4
       weeks from the date of this Agreement and the 20% down payment having been
       lodged.”



       11. Condition of delivery

       The Vessel with everything belonging to her shall be at the Seller’s risk and expense
       until she is delivered to the Buyer, but subject to the terms and conditions of this

                                                                                                2
    Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 4 of 29




       Agreement shall be delivered and taken over by the Buyers “as is” at time of delivery
       from the Builders when the class certificate is ready [standard text deleted] However,
       the Vessel shall be delivered in accordance with the Shipbuilding Contracts (sic) and
       specifications being Appendix 1 as attached herein.

       On delivery, Vessel will have present a full set of standard NK class certificates for a
       Newbuilding bulkcarriers (sic) of this description.

       All instruction books, drawings, plans and manuals on board or ashore in owners of
       their managers possession are to be delivered to the Buyers...”


       16. Arbitration

       This Agreement shall be governed by and construed in accordance with English law
       and in accordance with the Arbitration Acts 1950 and 1979 or any statutory
       modification or re-enactment thereof for the time being in force, one arbitrator being
       appointed by each party. On the receipt by one party of the nomination in writing of the
       other party’s arbitrator, that party shall appoint their arbitrator within 14 days, failing
       which the decision of the single arbitrator appointed shall apply. If two arbitrators
       properly appointed shall not agree they shall appoint an umpire whose decision shall
       be final.

       If any dispute should arise in connection with the interpretation and fulfilment of this
       agreement, London arbitration and English law to apply as per NSF 2012, clause
       16a)...1

       Japanese law however to remain in force for the Shipbuilding contract and any
       additional documentations and/or specifications agreed between the Sellers and
       Namura Shipyard.”




1
  The terms of clause 16a) of the 2012 version of the Norwegian Saleform are in all material respects identical
to those of the 1993 version except that they contain a reference to the Arbitration Act 1996 and the requirement
that the arbitration is to be conducted in accordance with the London Maritime Arbitrators Association (LMAA)
Terms current at the time when the arbitration proceedings are commenced

                                                                                                               3
     Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 5 of 29




Factual background

3.     Following the signature of the MOA the 20% deposit (USD5,250,000) was lodged by
       in the form of a payment by “Saudi Chemicals Inc” ostensibly on behalf of the Buyer in
       accordance with the terms of the MOA.

4.     The parties did not agree on the list of documents contemplated by clause 8 of the
       MOA within the 4 week period referred to in clause 8.

5.     The Buyer nominated the flag of the Vessel (communicated by its broker’s e mail
       message of 14 April 2015). On various occasions during the course of 2015 the Buyer
       was asked to agree to a list of delivery documents for the purposes of clause 8 but,
       through brokers, the Buyer stated on 13th July 2015 that it was too early to do so and
       that they would revert “in September”. The Buyer did not revert.

6.     In or about November 2015 the Seller received notice that the technical management
       agreement between the Buyer and Brave Management Corp Inc had been terminated
       and no new manager appointed. Thereafter, as the Vessel approached sea trials in
       January 2016, the Seller asked the Buyer to confirm arrangements for the supply of lub
       oil to the Vessel which the Buyer was required to provide under the terms of the MOA.
       The Buyer did not do so. The seller provided lub oil to the Vessel which proceeded
       through sea trials and was tendered for delivery to the Buyer.

The arbitration

7.     The Seller commenced arbitration under the MOA claiming initially the cost of the lub
       oil supplied to the Vessel. The Seller served claim submissions in the reference and in
       its Defence and Counterclaim submissions served in February 2016 the Buyer for the
       first time contested the validity of the MOA on the basis that there had remained certain
       matters relating to the documentation for the registration of the Vessel which had not
       been agreed and that therefore the MOA had not come into effect. Further the Buyer
       alleged that the name AGODCO was not that of an incorporated entity but that the
       name had been used by a Bahrain registered corporation named Arabian Worldwide
       Ventures SPV (“AWV”) of which AGODCO was a sometime trading name.


                                                                                              4
     Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 6 of 29




8.     The Tribunal published its partial final award dated 9 March 2016 in which the
       Tribunal held that the MOA had become unconditional and binding.

9.     The parties served further and amended Claim, Defence and Reply Submissions in
       which the Seller alleged that the Buyer was not AWV but an unincorporated association
       or other unincorporated body of persons comprising or including Mr Harry Vafeias of
       Piraeus, Greece and/or Brave Maritime Corporation Inc, (“Brave”).

10.    The Seller initiated further arbitration proceedings naming Mr Vafeias and Brave
       Maritime as respondents in relation to the same claims as are the subject of the present
       arbitration proceedings. In this arbitration the tribunal comprises Mr Ian Gaunt and Mr
       Michael Baker-Harber. The Seller has also initiated arbitration proceedings against the
       directors /managers of AWV, Mr Terry Antoniadis, Mr Adam Harcourt and Mr Robert
       Di Figlio. In that reference the tribunal comprises Mr Ian Gaunt, Mr David Aikman and
       Mr Michael Allen. Each of the said respondents has challenged the jurisdiction of the
       tribunals so appointed.

11.    This arbitration reference and the other arbitration references referred to above are
       being conducted in parallel with arbitration references concerning the same parties in
       relation to Namura Hull 387 (“Hull 387”) which was also the subject of a sale by the
       Seller to the Buyer. Mr Michael Allen is the sole arbitrator in the reference concerning
       Hull 387. Mr Allen was initially appointed as umpire in that reference by the party
       appointed arbitrators, Mr Ian Gaunt and Mr David Aikman, and assumed the position as
       sole arbitrator in that reference following the failure of Mr Gaunt and Mr Aikman to
       agree on a matter in relation to that arbitration as notified to the parties under paragraph
       9(e) of the LMAA Terms.

12.    In the present arbitration proceedings the Seller has alleged that the Buyer (whose
       identity is to be determined by the Tribunal in due course) has wrongfully refused to
       accept delivery of the Vessel when tendered. The Buyer has alleged that the Vessel was
       not in a condition in which it was required to take delivery and pay the balance of the
       purchase price under the MOA.



                                                                                                 5
  Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 7 of 29




13.   Following the refusal of the Buyer to take delivery of the Vessel, the Seller procured
      the transfer of title of the Vessel to its wholly owned Panamanian incorporated
      subsidiary Daiwan Kalon S.A. (“Daiwan Kalon”) for a notional price of USD20.9
      million, which was equal to the price at which the Seller had contracted to acquire the
      Vessel from the Shipyard under the Shipbuilding Contract. The details of the
      transaction for the acquisition of the Vessel by Daiwan Kalonare further described
      below.

14.   The Seller claims that as a result of the wrongful repudiation of the MOA by the Buyer
      it has suffered loss and damage to be assessed by reference to the price of the Vessel
      under the MOA less the market value of the Vessel at the date of the breach. The Buyer
      claims that the effect of the transfer of the Vessel to Daiwan Kalon at a price of
      USD20.9 million is to eliminate all but a small part of the damage claimed by the Seller
      after taking account of the deposit paid by or on behalf of the Buyer (on the assumption
      that the Seller is entitled to retain this).

15.   The Tribunal is satisfied that it has power under section 47 Arbitration Act 1996 to
      make this, a partial award, in the absence of contrary agreement.


16.   A hearing of the issues which are the subject of this Second Partial Award was ordered
      and held at the International Dispute Resolution Centre, 70 Fleet Street, London EC4Y
      1EU from 14 to 18 May 2018, concurrently with the hearing of the reference
      concerning Hull no 387. The parties were represented at the hearing by solicitors and
      counsel. At the hearing the Tribunal heard witness evidence from Mr Bruce Hsueh
      Finance Director of the Seller and expert evidence on valuation from Mr Patrick Booth
      of Booth Shipping Co. Ltd for the Seller and Mr Anthony English of English White
      Shipping Limited for the Buyer and on the subject of the alleged defects in the Vessel
      from Mr Herman Eijkelenboom of Brookes Bell for the Seller and Mr Tony Grainger of
      TMC Marine for the Buyer.




                                                                                            6
  Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 8 of 29




Condition of the vessel on delivery

17.   It is the Buyers’ case that Seller was in breach of clause 11 of the MOA “Condition on
      delivery”. The Buyer was only obliged to take over the Vessel if it was contractually
      compliant at the point of tendering the Notice of Delivery. If there were defects which
      were not “de minimis” at the time the Vessel was tendered for delivery then the Vessel
      would not have been contractually compliant.          Further, it was also originally the
      Buyer’s case that the Sellers were in breach of clause 15,“Buyers’ representatives” in
      relation to supervision and also clause 18, communication to the Buyers of “each and
      every issue arising under the Shipbuilding Contracts during construction… which may
      have an effect on the vessel or the terms of this MOA”. By the end of the hearing, the
      Buyer accepted that supervision and communication within the terms of clauses 15 and
      18 were no longer live issues and no longer provided a justification for the Buyer’s
      claim to reject the Vessel or treat the Seller as in repudiatory breach.



18.   The Seller’s case is that the Buyer had no right to reject the Vessel if, as pleaded in the
      Buyer’s Defence and Counterclaim Submissions, the Vessel had not ”been constructed
      in exact conformity with every aspect of the SBC and Specification “. The Buyer was
      not afforded any right to reject the Vessel under the SBC and the Sellers say that even
      their own rights of rejection against the Shipyard are limited in terms of the type of
      defect.



19.   Article V1 of the SBC (Trials) gave the Seller as buyer under the SBC the right to
      reject the Vessel after the sea trials if there was a non-conformity with the SBC and
      Specifications “in substantial aspect” after the Shipyard had the opportunity to correct
      it. Article V1 (b) provides:-

                “It is specifically agreed that non-conformity as entitling the Buyer to reject
                the VESSEL shall not embrace such minor or insubstantial degree of non-
                conformity that is as so judged from the view point of the Builder’s standard
                shipbuilding practice, it being agreed than non-conformity in minor or


                                                                                                 7
  Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 9 of 29




              insubstantial nature shall be rectified by the Builder as soon as practicable
              after the delivery of the VESSEL.”


20.   The Seller says that the Vessel was deliverable “as is” and there was no right to reject.
      Alternatively, the Vessel could only be rejected if there was a very serious breach of
      clause 11 of the MOA going to the root of the contract or, as a further alternative, if
      there were major or substantial defects. There could be no rejection for minor or
      insubstantial defects judged by reference to the Shipyard’s standard. The Seller
      maintains that there were no defects which gave rise to a right to reject the Vessel
      within these parameters.


Evidence as to condition

21.   The Seller instructed Mr Eijkelenboom of Brookes Bell Shanghai. He produced a report
      dated 31 May 2017 together with a supplemental report dated 4 May 2018.              Mr
      Eijkelenboom attended the yard between 24 and 26 February 2016 but was not present
      when the Vessel was delivered. However, he was told by the Shipyard that no remedial
      work had been carried out from the moment the Vessel was tendered for delivery.



22.   The Buyer instructed as its expert Mr Grainger of TMC Marine. He produced a report
      dated 31 May 2017 and supplemental reports dated 4 May and 14 May 2018. Mr
      Grainger did not inspect the Vessel and his reports are based purely on the
      documentation made available to him.



23.   Mr Simou, a freelance surveyor engaged by Independent Surveys on behalf of the
      Buyer through Brave Maritime SA, attended on board the Vessel during sea trials
      between 11 and 13 February 2016. He was accompanied by Mr Terzoglou of Alpha
      Marine Consulting.




                                                                                             8
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 10 of 29




24.   The photographs and observations “BUYERS INSPECTION REMARKS” dated 14
      February 2016 attached both to Mr Simou’s witness statement dated 10 May 2017 and
      the Defence and Counterclaim Submissions, listed 53 “defects/problems/non-
      compliances identified during our inspection and sea trials”.



25.   Messrs Simou and Terzoglou also produced a schedule “S.388 M/V “ECO RIMFIRE”
      noting 54 comments and defects in respect of the vessel as at 15 February 2016, the day
      before scheduled delivery of Hull 387.      The majority of these are also listed in the
      observations dated 14 February 2016.



26.   Mr Eijkelenboom and Mr Grainger conducted a meeting via Skype on 9 June 2017 and
      produced a joint memorandum dated 12 June 2017 (the “joint memorandum”) in
      which, inter alia, they set out their opinions on the lists of defects produced by the
      Buyer. The numbering in the joint memorandum follows the paragraph numbering in
      Mr Eijkelenboom’s report of 31 May 2017.



27.   Both experts agreed in the joint memorandum that some of the items listed by Mr
      Simou and Mr Terzeglou were either not defects, There were other instances such as
      “the bilge well to be cleaned” and “the origin of water leakage to be identified”, where
      Mr Eijkelenboom stated that the bilge was clean when he attended but Mr Grainger was
      unable to verify it.



28.   On others, there was a clear difference of opinion between Mr Eijkelenboom and Mr
      Grainger as to whether or not there was a defect at all which might require rectification.



29.   Where a defect had been identified and agreed between the experts, there were
      instances where Mr Eijkelenboom was of the opinion that the defect could have been
      rectified before or soon after delivery. Whilst Mr Grainger agreed in principle, he


                                                                                               9
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 11 of 29




      reserved his opinion on the Vessel’s actual delivered condition until he had seen proof
      of defect rectification from the Shipyard.



30.   Both Mr Eijkelenboom and Mr Grainger agreed that whilst there were some
      “deficiencies”, there were “no defects which would be described as major”. As stated
      above, it is the Buyer’s case that if there were defects which were not “de minimis” at
      the time the Vessel was tendered for delivery, then the Vessel would not be
      contractually compliant.



31.   The experts fundamentally disagreed whether a newbuild project could be realized
      without any defects during construction. Mr Eijkelenboom’s opinion was that it was
      possible whereas Mr Grainger regarded it as highly unlikely.



32.   The experts also fundamentally disagreed on whether a single person could effectively
      supervise the concurrent construction of two vessels. Mr Grainger’s opinion was that a
      single person could not properly do so; Mr Eijkelenboom disagreed. However, as set
      out above (paragraph 17), the alleged inadequacy of supervision was no longer part of
      the Buyer’s case by the end of the hearing.



33.   Mr Eijkelenboom and Mr Grainger gave evidence at the hearing and were cross
      examined on their opinion on the deficiencies/defects where they had not reached
      agreement as well as confirming those where there was, effectively, agreement.



34.   What follows is not intended to be an exhaustive examination of each and every item in
      the joint memorandum. Rather, it will pick up representative items referred to by the
      parties and their experts during the course of their evidence to support the Tribunal’s
      conclusion on the condition of the Vessel on delivery and whether or not the Buyers
      had a right to reject.


                                                                                          10
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 12 of 29




Items generally agreed


35.   There were a number of what might be regarded as more minor items where there was
      agreement between the experts.



36.   Where Mr Grainger had not seen, or was unaware of, evidence, he was prepared to
      accept that his report was based on the fact that he had seen no evidence of compliance
      with the LSA code. When asked, however, he accepted Mr Wang’s evidence in the
      latter’s statement that the life jackets photographed were shipyard equipment, used
      temporarily for sea trials, and the life jackets delivered to the vessel had been checked
      by Class, NK.



37.   More generally, Mr Grainger accepted that where Mr Wang and Mr Eijkelenboom had
      given evidence about defects having been rectified or defects not being present at later
      stages when they looked at the Vessel then Mr Grainger had no basis for disagreeing
      with what they said because he had not seen the Vessel.



38.   There were other instances where there remained a difference of opinion between Mr
      Grainger and Mr Eijkelenboom,. However, Mr Grainger accepted that six engineers
      would probably have six different opinions on the point and that views different from
      his own were not unreasonable.



39.   Beyond this, there were a number of specific issues where the experts remained
      opposed to one another.




                                                                                            11
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 13 of 29




Bilge well

40.   A disputed item between the experts was, “whether there should be a bilge well and
      alarm in the steering gear compartment”.        The joint memorandum noted that Mr
      Eijkelenboom considered that there was compliance with the specification. He was
      under the impression that a bilge well was present but Mr Grainger could not verify
      this.



41.   Mr Eijkelenboom’s evidence at the hearing was that the photograph showed a small
      bilge well with a grating, painted green. Removing the grating gave access to a suction
      line leading to the engine room and a hand pump. There was no alarm nor did Mr
      Eijkelenboom consider that an alarm was required. Whilst SOLAS required bilge level
      alarms for unattended machinery spaces, he did not consider the steering gear
      compartment to be a machinery space because SOLAS required the steering gear to be
      separated from the machinery spaces and therefore it was not a machinery space. If it
      was a machinery space then Mr Eijkelenboom agreed that there should be an alarm in
      the bilge well.



42.   Mr Grainger’s evidence was that his interpretation of SOLAS was that the steering gear
      compartment was a machinery space which should therefore have a bilge well and a
      bilge alarm. What he saw in the photograph of the steering gear compartment was a
      scupper, not a bilge well, which was being led to a bilge well in the engine room.



43.   It was put to Mr Grainger that if NK accepted that the steering gear compartment was a
      machinery space then there was a requirement for a bilge well and a bilge well alarm to
      comply with SOLAS. The fact NK had not done so was a strong indication that the
      SOLAS requirement did not apply to the steering gear compartment. Mr Grainger’s
      response was that was not his opinion and that classification societies are not infallible.
      Mr Grainger accepted that if he was correct then the implication was a basic error or
      mistake by NK or a misinterpretation of the rules.


                                                                                              12
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 14 of 29




44.   The class approved pumping drawings produced after the experts had completed their
      evidence appeared to confirm that the steering gear compartment was fitted with a
      scupper and scupper pipe leading to a bilge well in the engine room. In any event, there
      was no bilge well alarm in the steering gear compartment.



45.   The piping arrangement had been approved by NK. Whether or not there was a breach
      of SOLAS on the assumption that this was a machinery space, the Tribunal does not
      consider that the absence of a bilge alarm to be sufficient grounds for the Buyers to
      refuse to take delivery of the Vessel.       Whilst classification societies may not be
      infallible the responsibility for the SOLAS approval and certification was that of the
      classification society. It had not made any reservations in this context and in its
      judgement it was apparent to the Tribunal that the arrangement had been judged by the
      competent authority responsible for its approval to be complaint with SOLAS.


Other condition items

46.   There were various other items where there remained disagreement between the
      experts.



47.   Complaints were made about vibrations in the crane mast and jib. The experts were
      unable to verify whether the yard repair was successful although they acknowledged
      that an arrangement had been put in place to attempt to prevent vibration. Mr Grainger
      said that the only way to confirm whether it was successful was by conducting a further
      sea trial which he would have recommended to the Buyer had he been instructed at that
      time. Mr Eijkelenboom’s evidence was that it was common practice for vibration
      issues to be verified by the crew after delivery.



48.   A similar situation arose in relation to vibration of the stern flag post, although Mr
      Grainger accepted that a sea trial would not be expected for an item such as this.

                                                                                           13
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 15 of 29




49.   Mr Grainger considered the absence of ladder rings on crane posts to be a safety
      hazard. Initially, Mr Grainger had assumed that external ladders were the primary
      means of access to the tops of the cranes and cabins. Subsequently, evidence of internal
      ladders with safety rings was produced which Mr Grainger accepted as being
      compliant. However, he did not accept that the external ladders from the middle level
      to the top level complied with Australian regulations. It was put to him that those
      regulations did not apply because access to the very top of the crane was only ever
      going to be required for maintenance and inspection, not for normal operation. Further,
      anyone requiring access would be wearing personal safety equipment.



50.   It was also complained that there was an absence of access platforms to allow
      observation of cargo loading. Mr Eijkelenboom was originally of the opinion that this
      complied with the specification whereas Mr Grainger considered that there should be
      some safe means of access. Mr Eijkelenboom conceded during his evidence that he had
      found photographic evidence that there were in fact platforms at the forward ends of the
      hatch covers. Whilst in his report he explained that there should be as few obstructions
      as possible outboard of the hatch coamings as the vessel was laid out for carriage of
      logs, he now accepted that it was good to have platforms integrated into the
      construction.


Conclusion on condition

51.   The Tribunal accepts that the parties’ amendments to the standard wording of the
      Norwegian Saleform 1993 materially restricted the right to reject the Vessel on the
      grounds of condition to a serious breach of clause 11 or a major defect. As a matter of
      construction, the effect of the inclusion in clause 11 of the reference to delivery in
      accordance with the SBC and specifications was to incorporate the “substantial aspect”
      test for non-conformity as provided in Article V1 4(b) of the SBC and to remove the
      “minor or insubstantial degree of non-conformity” as a ground for rejection, such items
      to be rectified by the Shipyard as soon as practicable after delivery.

                                                                                           14
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 16 of 29




52.   Whilst the Tribunal accepts that there were items which may have required rectification
      by the Shipyard following delivery, the experts had agreed before the hearing that none
      could be described as “major”. Although the experts could not reach agreement on a
      number of others, nevertheless, the Tribunal does not consider any of these to have
      been other than minor or insubstantial or not capable of being rectified by the Shipyard
      after delivery.



53.   Having carefully considered all the matters raised in the experts’ reports, their evidence
      at the hearing and the parties’ submissions, the Tribunal finds and holds that the
      condition of the Vessel was not such that gave the Buyer a right to reject her.



The Buyer’s breach

54.   It follows that the Buyer was in repudiatory breach of the MOA when it failed to take
      delivery of the Vessel when she was tendered for delivery by the Seller.



55.   The Seller has argued, and we agree, that the Buyer was also in repudiatory breach of
      the MOA by failing to make the deposit of the balance of the purchase price of the
      Vessel when required to do so under clause 3 of the MOA.



Quantum

56.   The Seller claims the following as arising from the Buyer’s repudiatory breach of the
      MOA:

       (1) USD11.75 million, being the difference between the MOA price of
       USD26.25million and an alleged market price at the date of repudiation/termination
       of the MOA of USD14.5 million; and




                                                                                             15
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 17 of 29




       (2) USD135,000 in detention costs under clause 13 of the MOA in relation to the
       period between the date when the Vessel was tendered for delivery and the date when
       the MOA was terminated; and

       (3) USD27,000, being the cost of makng alterations to the Vessel in order to be able
       to register it in the name of Daiwan Kalon.



57.   The Seller submits that the provisions of section 50(3) of the Sale of Goods Act 1979
      are prima facie applicable in this situation. Section 50 provides:

       “(1) Where the buyer wrongfully neglects or refuses t accept and pay for the goods,
       the seller may maintain an action against him for damages for non-acceptance.

       (2) The measure of damages is the estimated loss directly and naturally resulting, I
       the ordinary course of events, from the buyer’s breach of contract.
       (3) Where there is an available market for the goods in question the measure of
       damages is prima facie to be ascertained by the difference between the contract price
       and the market or current price at the time or times when the goods ought to have
       been accepted or (if not time was fixed for acceptance) at the time of the refusal to
       accept.”


58.   It is said by the Seller that this provision reflects the usual common law rule that on a
      breach of contract the innocent party, in this case the Seller, is entitled to be put in the
      position he would have been in had the contract been performed: Robinson v Harman
      [1848] 18 LJ Ex 202.



59.   Based on the evidence of its expert Mr Booth, the Seller claims that there was an
      available market for the Vessel in the sense of an market for ships which were
      sufficiently similar in specification and place of build as the Vessel within what is
      claimed to be a reasonable time of the breach in this case. It is asserted that there can be
      an available market even though prices are low or very low: Bradley & Sons Ltd v
      Colonial and Continental Trading Ltd [1964] 2 Lloyd’s Rep 52 at 64.




                                                                                               16
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 18 of 29




60.   The Seller argues in the alternative that if there is no available market that can be used
      to quantify losses, the seller is entitled to the damages to compensate it for the loss “
      directly and naturally resulting , in the ordinary course of events” from the breach and
      that in almost all cases a seller’s loss will be the difference between the contract price
      ad the value of the goods to the seller at the time and place of the breach: Harlow and
      Jones Ltd v Panex (International) Ltd [1967] 2 Lloyd’s Rep 509, 530 and AerCap
      Partners 1 Ltd v Avia Asset Management AB [2010] EWHC 2431, paras 105-117.



61.   Based on the evidence of its expert Mr English, the Buyer argues that there was no
      available market for the ships of the characteristics of the Vessel at the time of breach
      or within a reasonable period thereafter. The Buyer claims that, immediately on taking
      delivery of the Vessel from the Shipyard, the Seller on-sold the Vessel to it subsidiary
      Daiwan Kalon for USD20.9 million. It is argued that as this was the same price as that
      paid by the Seller to the Shipyard the loss sustained by the Seller from the Buyer’s
      breach of the MOA is no more than USD5.35 million, being the difference between the
      purchase price payable under the MOA and the price at which the Seller on-sold the
      vessel to Daiwan Kalon. Since the Seller has been paid the down payment of USD5.25
      million, which it is acknowledged that the Seller is entitled to retain, the only further
      payment due to the Seller is the cost of USD135,000 and USD27,000, being the cost
      attributable to the changes need to be able to register the Vessel in the name of Daiwan
      Kalon.



62.   In response the Seller argues that the sale to Daiwan Kalon was not at arm’s length and
      that the position adopted by the Buyer is “artificial and wrong”. It argues that Daiwan
      Kalon is a single purpose company wholly owned by the Seller and that therefore any
      loss suffered by Daiwan Kalon as a result of the buyer’s breach amounts to a dollar-for-
      dollar equivalent loss to the Seller as 100% owner of the shares of Daiwan Kalon and
      can be claimed by the Seller as damages accordingly.




                                                                                             17
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 19 of 29




63.   The Seller contends that the Buyer’s characterisation of the arrangement with Daiwan
      Kalon as a “sale” is incorrect and that the Seller viewed the transaction with its
      subsidiary as a mere “transfer” of rights under the SBC, including ownership, in
      keeping with the Seller’s normal practice of putting newbuildings in the ownership of
      single purpose, wholly-owned, subsidiaries.


Expert evidence on valuation

64.   It was accepted by the experts on both sides that the question of whether there was an
      available market for the Vessel in February 2016 is a matter of law as far as the
      determination of the parameters for defining the relevant market are concerned. Mr
      Booth suggested that the “market” which might be appropriate was a market for bulk
      carriers of similar size wherever built of up to 4 years old. Mr English suggested that
      the relevant market should be taken as a market for Japanese built handy sized
      newbuildings. which is clearly a narrower market definition and would exclude some of
      the sales which Mr Booth said might be taken into account.



65.   The experts each gave evidence of a number of sales which were said to be relevant to
      the exercise of determining the value of the Vessel at or shortly after the time of the
      breach. There is no doubt that if there was an available market at all it was a very thin
      market indeed. The freight indices at the time were at extremely low levels and there
      appears to have been little activity in the market for second hand built handy sized bulk
      carriers, still less for Japanese built newbuilding resales.



66.   Having assessed the evidence of the experts with care we have come to the conclusion
      that the “market” to be considered for these purposes is the market for Japanese built
      newbuilding vessels in the range 33,000 to 37,000 dwt within the period of 3 months
      after the breach (that is until mid May 2016). Whilst this may be a somewhat restrictive
      definition we consider that Japanese newbuildings would be evaluated by buyers
      differently from Korean or Chinese newbuildlings of the same type of vessel and would



                                                                                            18
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 20 of 29




      command a premium in the market of perhaps 10% as compared with Korean
      newbuildings and up to 20% compared with Chinese newbuildings. A newbuilding
      vessel would be equipped with a guarantee from the shipyard and would command a
      premium compared to a second hand vessel which did not have such a guarantee. The
      premium attributable to this feature is difficult to assess but might amount to USD1
      million or perhaps more (in the knowledge that shipbuilders often reserve some 5-10%
      of the contract price for guarantee liabilities depending on whether the ship is first of
      series or one of a long line of ships of the type). In this sense we prefer the evidence of
      Mr English who rejected the suggestion of Mr Booth that a Japanese newbuilding might
      effectively trade in the same market as a 4 year old Vietnamese built handy size vessel.



67.   Given the definition of what we consider to be the appropriate market parameters, it is
      clear that there was only one sale which might fall for consideration, namely the sale of
      Shimamani 614 in March 2016 reported at USD15 million. The only other sales which
      might conceivably have been considered were mv “Ocean Jewel” in January 2016
      (reported at USD8.8 million) and mv “ Maratha Premier” in October 2016 (reported at
      USD16.3 million). Neither of these were newbuildings. “Maratha Premier” was a 4
      month old vessel but October 2016 seems to us to be too late to fall into consideration
      in determining whether there was an available market in February 2016. “Ocean
      Jewel” was a 4 year old Korean built vessel so that, even though the date of the sale
      was close to the date of the breach, and although it is only necessary to have evidence
      of perhaps 2-3 sales to amount of evidence of a market, the age and place of build of
      the vessel are not really comparable. Also a single sale cannot in my view be taken as
      reliable evidence of the existence of a market in the dire conditions which prevailed in
      early 2016 and where sellers were doubtless unwilling to commit a vessel for sale
      except in a distress situation where the price would not in any event be representative of
      that between a willing buyer and a willing seller at arm’s length.



68.   I accept the evidence of Mr English too that the sale of Shimamani 614 in March 2016
      has features which raise questions whether it was truly a sale between willing buyer and


                                                                                              19
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 21 of 29




      willing seller at arm’s length. The sale was reported as having been coupled with a
      charter back to Japanese interests and may well have been reported at a price which
      enabled the shipyard from reporting a loss on the contract and not therefore at the true
      price (which might therefore have been lower). Again, even taken together I do not
      think that the sales of “Coean Jewel” and Shaimamani 614 provide reliable evidence
      that there was a market for Japanese newbuilding resale handy size bulk carrier vessels
      of between 33,000 and 37,000 dwt at or close to the date of the buyer’s breach in this
      case.



69.   My conclusion that there was not an available market means that section 50(3) of the
      Sale of Goods Act is not the prima facie basis for assessing the loss sustained by the
      Seller. I find instead that the loss is prima facie to be determined by taking the assessed
      value of the Vessel at the date of the breach: Harlow and Jones Ltd v Panex
      (International) Ltd [1967] 2 Lloyd’s Rep 509, 530 and AerCap Partners 1 Ltd. v Avia
      Asset Management AB [2010] EWHC 2431 at [105] to [117]. In making this
      assessment I have taken account of various indicators including the figures produced by
      shipbrokers Clarksons which indicate a figure of USD18 million in February 2016, Mr
      English’s estimate of USD16.1 million to USD16.8 million based on the DSME resales
      or Mr Booth’s estimate of USD16.6 to USD17.3 million based on the same
      information. I do not think that it is appropriate to consider averages between
      Clarksons’ year end figures for 2015 and 2016 as suggested by Mr Kulkarni nor,
      possibly, a sale figure for “Audrey Tracy” in March 2017. Nevertheless, “Audrey
      Tracy” is a sister of the Vessel and so the best example of all the other vessels referred
      to by the valuation experts of what a buyer would actually be getting when compared to
      a sale of the Vessel at the date of the breach. “Audrey Tracy” was a year old when sold
      in March 2017 but Mr Booth accepted that if sold new at that time then her value would
      have been about USD18 million.



70.   Although there is a significant element of estimation in the various figures, I have come
      to the conclusion that the appropriate figure to take as the assessed valued of the Vessel


                                                                                              20
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 22 of 29




      at the date of the Buyer’s breach I February 2016 is USD17.3 million being the upper
      figure estimated by Mr Booth.



Assessment of Seller’s loss

71.   Given my conclusion that there was no available market, in my view the assessed
      value of the Vessel would ordinarily form the baseline for the assessment of the Seller’s
      loss. The Buyer has of course challenged this on the basis that it does not take account
      of the disposal of the vessel by the Seller to Daiwan Kalon and that, when the retention
      of the down payment is taken into account, the Seller suffered no loss or a loss of only
      circa USD100,000.



72.   I have come to the conclusion that, although superficially seductive and well
      articulated, Mr Kulkarni’s argument is wrong. Even if the inter-company MOA which
      was drawn up suggested that a cash price would be paid by Daiwan Kalon, this is
      clearly at odds with the terms of the transaction with the shipyard and evidence of Mr
      Hsueh as to how the transaction was treated as between the Seller and its subsidiary. I
      also see the matter as follows.



73.   At its simplest, the parent effectively advanced to its subsidiary USDD20.9 million,
      being the cost of acquisition of the Vessel from the Shipyard, by way of inter-company
      loan. The subsidiary acquired the Vessel at a time when its assessed value was
      significantly less than the inter-company loan which it took on. For this purpose it is
      necessary to look at the market or assessed value of the Vessel (which I find to be
      USD17.3 million – see paragraph 76) rather than its book value which was apparently
      equal to the amount paid by the Seller to the Shipyard and the amount of the inter
      company loan. (i.e. USD20.9million).



74.   The result was that at the critical time, namely the date of the Buyer’s breach, the
      subsidiary owed (and continues to owe) to the Seller USD20.9 million and had a ship

                                                                                            21
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 23 of 29




          worth USD17.3 million. That would be the result of an immediate break—up of the
          assets and liabilities of the subsidiary on day 1 (the date at which the loss is to be
          determined). In simple terms the Seller has arranged a transaction whereby the
          subsidiary is induced to take a ship worth significantly less than the inter-company loan
          which the subsidiary takes on. This must be reflected in the corresponding negative
          value of Wisdom’s shares in its subsidiary on a dollar for dollar basis.



75.       This transaction is not the same as an arm’s length sale of the Vessel to a third party for
          cash, even if the subsidiary is able to trade the Vessel (at least temporarily) so as to
          generate positive cash flow and raise the possibility that over time the inter-company
          loan might be capable of being repaid as suggested by Mr Kulkarni for the Buyer. The
          value of the Seller’s shareholding in the subsidiary is negative as a result of the
          transaction whereby the subsidiary has acquired the Vessel and the date of the Buyer’s
          breach. This negative amount has to be taken into account in calculating the full amount
          of the parent's loss arising from the Buyer’s breach. To calculate the totality of the loss
          suffered by the parent, the amount of the negative equity in the subsidiary needs to
          added to the difference between the price at which the ultimate buyer agreed to buy the
          ship and the amount paid to the Shipyard (The parent in fact already has funds in the
          form of the security deposit which exactly cover the latter deficiency).



76.       The later refinancing of part of the inter-company debt does not affect this negative
          equity position. The subsidiary borrowed USD16.72 million from Mega International
          Commercial Bank Co Ltd (the “Bank”) secured by a mortgage on the Vessel and a
          guarantee from the parent. The USD16.72 million was paid by the Bank to the parent
          Seller. The effect was to repay to the parent Seller USD16.72 million of the originally
          USD20.9 million inter-company loan leaving USD4.18 million outstanding from the
          subsidiary to the parent. Following the refinancing, the subsidiary still has:

      •     liabilities of USD20.9 million (USD4.18 million to the parent Seller and USD16.72
           million to the bank) and



                                                                                                  22
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 24 of 29




      •     an asset, namely the Vessel with an assessed value of USD17.3 million.




77.       After the refinancing, the equity of the subsidiary (the value of its shares to the parent -
          the parent Seller’s asset) is still negative by USD3.6 million (even if the parent has
          received cash from the Bank as a result of the refinancing of the inter-company loan).



78.       If the Seller had not transferred the Vessel to the subsidiary the result would in effect
          have been the same. It would have paid USD20.9 million for a ship with a then value of
          USD17.3. Its loss would have been USD26.25 million less the market value of the
          Vessel. It has already received USD5.25 million which it can set off against this loss
          but it still leaves an uncovered loss of USD3.6 million which it is entitled to claim from
          the Buyer.



79.       I agree with the Seller’s contention that the transaction between the Seller and Daiwan
          Kalon was not properly a “sale” resulting in the elimination of the loss which would
          otherwise have been sustained, but even if I am wrong in this I agree with the further
          argument of the Seller that the transaction was, as a matter of law, res inter alios acta.
          The transaction came into existence independently of the Buyer’s breach and was not
          legally caused by it. It came about because of the Seller’s independent commercial
          decision to transfer the Vessel to Daiwan Kalon in accordance with its usual group
          internal practice. In such a case the transaction should be disregarded for the purposes
          of determining the loss sustained by the Seller: Kramer, The Law of Contract Damages
          (2nd ed, 2017) paragraphs 15-26, 26-196.



80.       In its closing submissions the Buyer maintained that “reasonable mitigation would
          require the innocent party to buy/sell at the market price. If they have not done that,
          they cannot recover additional loss on account of not having mitigated reasonably.” .
          In this case however the Buyer’s case is that there was no market because sellers were
          not prepared to commit their ships to sale in the dire conditions prevailing. The Seller

                                                                                                   23
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 25 of 29




      cannot in our view be criticised for not having done that which no other shipowner was
      prepared to do in the prevailing circumstances. The Buyer further argues that a key
      principle is that “a party cannot recover in respect of loss that has in fact been avoided”.
      For the reasons expressed above the Seller’s loss in this case has not been avoided by
      the acquisition of the Vessel by its subsidiary, as might for example have been achieved
      by a sale to a third party at arm’s length.



81.   As I have said, I consider that the appropriate measure of loss in this case is the
      difference between the purchase price under the MOA and the assessed value of the
      Vessel (see paragraph 75 above). The Buyer has put forward the proposition that this
      falls to be displaced by the application of the compensatory principle adopted in The
      Golden Victory [2007] UKHL 12 and Bunge S.A. v Nidera BV [2015] UKSC 43. I do
      not agree. The circumstances in The Golden Victory and Bunge case were quite
      different from the present case. In both those cases the court was prepared to take into
      account subsequent extraneous events over which the parties had no direct influence in
      assessing a party’s loss. That is not the case I am concerned with here, nor is there any
      reason in my view why the principles reflected in the cases referred to in paragraph 75
      should not apply. Clearly the value of assets may fluctuate after a breach has occurred
      but that is the date at which the value of the relevant asset should be taken to be
      established in a case such as the present. I do not however in any case consider that the
      almost simultaneous transfer of the Vessel to the subsidiary in this case is such as to
      eliminate or reduce the Seller’s loss as explained above.



Interest

82.   In exercising my discretion under section 49 of the Arbitration Act 1996 I consider that
      it is appropriate to award interest on the amount due at the rate of 5% per annum
      compounded with 3 monthly rests from 24 February 2016 until the date of final
      payment of the principal amount due by the Charterers.




                                                                                               24
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 26 of 29




Costs

83.     The Seller has substantially succeeded in almost all aspects of its claims and I see no
        reason to depart in this case from the normal rule that costs should follow the event. I
        therefore determine that the Buyer shall forthwith reimburse to the Seller the Seller’s
        legal and other costs of the arbitration



Dispositive Award

84.     NOW I, the said Ian Gaunt, having taken upon myself the burden of this reference and
        having carefully and conscientiously read and considered the submissions (oral and
        written), oral and written evidence and documents put before me, and having discussed
        the matter with one another and found ourselves in agreement on the questions, DO
        HEREBY MAKE, ISSUE AND PUBLISH this my PARTIAL FINAL AWARD and
        AWARD, HOLD, DECLARE, ORDER and DIRECT as follows:


        (1)   The Seller’s claim succeeds in that the failure of the Buyer to take delivery of the
              Vessel when tendered by the Seller and the Buyer’s failure to pay the balance of
              the purchase price of the Vessel to the suspense account as required by clause 3
              of the MOA were repudiatory breaches of the MOA, entitling the Seller to bring
              the MOA to end, which it did, and to claim damages


        (2)   The Buyer’s counterclaim fails and is hereby dismissed.


        (3)   There was no available market for a Vessel of the characteristics of the Vessel at
              or within a reasonable period of the breach of the MOA and the damages payable
              to the Seller by the Buyer are to be calculated by reference to the difference
              between the purchase price of the Vessel under the MOA (USD26.25 million)
              and the amount which I assess to be the value of the vessel at the assessed value
              of the Vessel at the time of the breach (USD17.3 million).




                                                                                               25
Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 27 of 29




   (4)   The amount payable by the Buyer to the Seller is therefore USD8.95 million less
         the amount of the down payment of USD5.25 million already made to the Seller
         and which the Seller is entitled to retain and apply against the damages payable.


   (5)   The Buyer is further liable to pay to the Seller the amounts of:


            (i) USD135,000 in costs under clause 13 of the MOA in relation to the period
            between the date when the Vessel was tendered for delivery and the date when
            the MOA was terminated; and

            (ii) USD27,000, being the cost of making alterations to the Vessel in order to
            be able to register it in the name of Daiwan Kalon.



   (6)   The Buyer shall forthwith pay to the Seller the amount of USD8,950,000 plus
         USD135,000 plus USD27,000 less the amount of USD5,250,000 which the Seller
         shall be entitled to retain, thus a net payment amount of USD3,862,000.


   (7)   The Buyer shall forthwith pay interest on the amount of USD3,862,000 at the rate
         of 5% per annum compounded with 3 monthly rests from 16 February 2016 until
         the date of payment in full of the principal amount and all interest.


   (8)   The Buyer shall pay the full amount of the Tribunal’s charges for this Final
         Award which I hereby fix in the sum of GBP16,650 (Sixteen thousand six
         hundred fifty pounds) provided that if any part thereof shall have been paid in the
         first instance by the Seller, the Seller shall be entitled to immediate
         reimbursement by the Buyer of the sum so paid together with interest from the
         date of such payment by the Seller until the date of reimbursement calculated at
         the rate of 5% per annum compounded with three monthly rests;


   (9)   The Buyer shall pay the Seller’s recoverable legal (including expert’s) costs of
         this Final Award which, if not agreed, shall be determined by me under section




                                                                                         26
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 28 of 29




           63(3) of the Arbitration Act 1996 on the basis set out in section 63(5) of the Act,
           for which we hereby reserve my jurisdiction;


      (10) The Buyer shall pay interest to the Seller on the amount of such costs from the
           date of this Final Award until the date of payment of such costs, calculated at the
           rate of 5% per annum compounded with three monthly rests;


85.   This Final Award is final as to the matters determined.


86.   I reserve jurisdiction to make a further award or awards as may be appropriate in
      respect of all outstanding disputes between the parties in relation to the MOA.




                                                                                           27
 Case 4:16-cv-03801-DMR Document 106-2 Filed 10/02/18 Page 29 of 29




GIVEN under my hand at the seat of the arbitration in London, England this 5th day of
September 2018.




Ian Gaunt




                                                                                  28
